Title: Isaac Smith Sr. to John Adams, 26 July 1775
From: Smith, Isaac Sr.
To: Adams, John


     
      Salem July 26 1775
      Mr. Adams
     
     I forgot in my last epistle, to desire you to speak to the Phila. printer’s of the News paper’s generally sent this way for to send me One, weekly which as the posts are now regulated, comes here a Thursday Afternoon, the Hartford post arriving att Cambridge a Wednesday Night.
     Your two Peices Issue’d by your Congress meets with general Applause—but we want to see that to the King and as itt is supposed, itt is on the passuage there, and will be there soon, itt would be as well to have itt publishd to the world as to defer itt, till you may here of itts Arrival, which now may not be till sometime after the former Usual time—but as itt is probable there are some resolutions on that matter, would not dictate, but iff you could hand a body a Coppy which many friends are Anxious to see and have spoke to me about I would not make any publick Use off itt, which you may inclose by post, what postage of my letters you may make a Minute and will pay you.
     I Observe the Advertisement of Mr. Loyds which Agrees with what I was told by a person from Boston, who told me there was a brig carried in with a large quality of pork, Stock &c. said to have loaded att Norfolk, and pretended to be bound to the West Indies, but before she got Out of the Capes a Mr. Wood took possession of her—which when I was told the story I mistrusted, that itt was a scheem, simelar to What was proposd by Mr. Loyd, who in the station he was in Acted, no Otherwise than Others must have done.
     I find by Capt. Darbey the Manifactore’s by some means or Other ar kept imployed and that many sort of goods are rise in prise, being in such demand, however cant think that can be the case any length of time.—I hope you will contrive some Office for bro. Cushing, & are Yr. H S,
     
      IS
     
    